DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. 
Allowable Subject Matter
Claims 14-18, 21- 33 are allowed.  
Claims 14; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 14:  a single socket configured to receive a die pin for a die; wherein the pin is coupled, directly via the socket, to a safety component comprising a safety function and a safety mechansim; and wherein the die includes a control unit integrated circuit outputting a first control signal on the die pin; the socket further comprising: a first output pin first electrically, directly and separately coupling the die pin to the safety function; wherein the safety function is configured to receive the control signal from the control unit via the die pin and the first output pin; and 216/718,484ONSO3797US Response to Action of 11/01/2021 a second output pin second electrically, directly and separately coupling the die pin to the safety mechanism;

Claim 21 : wherein a common impedance arises between the control unit and the common lead; wherein the safety component comprises: a safety function; a safety mechanism; an isolating component; and an isolating lead; wherein and within the safety component, the common lead is split, in a parallel circuit configuration, into a first common lead and a second common lead; wherein the control unit is coupled to the isolating component by the common impedance, the common lead and the first common lead; wherein the control unit is coupled to the safety mechanism by the common impedance, the common lead and the second common lead;

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839